Ector, P. J.
The appellant was indicted for an assault with intent to murder, convicted of an aggravated assault, and his punishment assessed at a fine of $500.
He took an appeal to this court, and entered into a recognizance, with three sureties, to appear before the District Court of Medina County, to abide the judgment of the Court of Appeals ; the condition of the recognizance being as follows, to wit: “ But to be void on condition that the said defendant, William Warnock, who is charged with the offence of assault with intent to murder an unknown colored man, called by the grand jurors John Brown, appear before the District Court of Medina County, on the fourth day after the first Monday in September next, there to remain from day to day, and from term to term, and not depart without leave of said District Court, in order to abide the judgment of the Court of Appeals of the State of Texas.”
The recognizance is defective. A defendant, after conviction, is not entitled to be released on recognizance when he is charged with a felony.
*452The appellant having been convicted, of an aggravated assault, the effect of the verdict was to acquit him of the assault with intent to murder; and the offence, then, with which he was charged was an aggravated assault, and was the one for which he should have entered into his recognizance to appear before said District Court, to abide the judgment of the Court of Appeals.
If the recognizance had described the judgment rendered in the District Court, it would have sufficiently designated the offence with which the appellant was charged. .
Because the recognizance fails to describe the offence with which appellant is charged, the motion of the assistant attorney-general to dismiss the appeal is granted, and the appeal herein is dismissed.

Appeal dismissed.